DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 13, and 15 objected to because of the following informalities:  
Claims 2, 3, 13, and 15 recite “analysing” and should be spelled “analyzing”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 27 fail to fall within a statutory category of the invention.  Though claims 27 disclose, “computer readable medium”, the original specification does not explicitly define or limit “computer-readable medium” to only non-transitory medium, but gave examples of computer readable medium (page 28, lines 1 – 11).  Therefore the phrase “computer-readable medium” can be reasonably interpreted to comprise a non-transitory computer-readable medium and a transitory computer-readable medium.  The transitory computer readable medium is considered to be transmission medium.  Therefore “computer readable medium” in claims 27 are considered to be non-statutory.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena (O’Reilly, 56 U.S. (15 How.) at 112-14). Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the usage”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites “the electronic device” multiple times.  It is confusing for one of ordinary skill in the art if “the electronic device” is mapped to “the light energy harvesting electronic device” or “other electronic device”.  
Claim 13 is riddled with improper antecedent basis, such as “a light source”, “a display”, “a location” to name a few.  
Therefore claims 5, 10, and 14 are rejected under 35 U.S.C. 112(b) for being indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 15, 17, 20, 21, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiwari (US 2016/0285416).  
Regarding independent claim 1, Tiwari teaches a method of identifying a location for a light energy harvesting electronic device within an environment, the method comprising: 
providing data representative of a light source or sources and geometry in the environment in which the light energy harvesting electronic device is to be located (paragraph 106: the LAM (localization and measurement) module 310 measures incident light luminance (in lux) via the light sensor and by using the camera feature of the mobile device 304; paragraph 108: the system 600 calibrates a site specific light simulation model using the multidimensional building information model 602, wherein the light simulation model is then used to estimate the illuminances at any given location within the building); 
using a physically based lighting model to simulate the interaction of the light from the light source or sources with the geometry in the environment based on the data representative of a light source or sources and geometry in the environment (paragraph 107: to complete and update the building information model, the user preferably captures additional environmental information from at least one more location in the room; paragraph 108: the system 600 calibrates a site-specific light simulation model using the multidimensional building information model 602); and 
using the simulated interaction of the light from the light source or sources with the geometry in the environment to predict the amount of light energy that will be available at different locations in the environment, thereby to allow a location or locations suitable for the light energy harvesting electronic device in the environment to be identified (paragraph 108: knowing the average illuminance available at a location allows the ESPA (energy harvesting system performance analysis) module 604, shown in FIG. 6B, to determine the feasibility of powering an electronic device (e.g. Door/Window Contact sensor) via a photovoltaic energy harvester).

Regarding dependent claim 2, Tiwari teaches generating the data representative of a light source or sources and geometry in the environment by analysing one or more images of the environment (paragraph 106: the LAM (localization and measurement) module 310 measures incident light luminance (in lux) via the light sensor and by using the camera feature of the mobile device 304).

Regarding dependent claim 3, Tiwari teaches analysing a plurality of images of the environment taken from different viewpoints in the environment and/or captured under different lighting conditions in the environment (paragraph 107: to complete and update the building information model, the user preferably captures additional environmental information from at least one more location in the room).

Regarding dependent claim 4, Tiwari teaches using a modified version of a computer graphics processing physically based lighting model that is used for rendering computer graphics images for display to simulate the interaction of the light from the light sources with the geometry in the environment (paragraph 108: the system 600 calibrates a site-specific light simulation model using the multidimensional building information model 602).

Regarding dependent claim 5, Tiwari teaches wherein: the physically based lighting model also uses as an input one or more of: 
data indicative of weather that could affect the natural light in the environment (paragraph 112: for known daylight conditions where the position of door and window blinds/shades, and other building data 612 areas known, the ESPA module 604 leverages the historical sunlight data 608 available for the geographical site to obtain initial estimates of illuminance at various locations); 
data indicative of the usage of the environment (paragraph 112: for known daylight conditions where the position of door and window blinds/shades, and other building data 612 areas known, the ESPA module 604 leverages the historical sunlight data 608 available for the geographical site to obtain initial estimates of illuminance at various locations); 
data representative of geometry that is outside the environment that could affect natural light sources in the environment (paragraph 112: for known daylight conditions where the position of door and window blinds/shades, and other building data 612 areas known, the ESPA module 604 leverages the historical sunlight data 608 available for the geographical site to obtain initial estimates of illuminance at various locations); 
data representative of the geometry of the sun relative to a natural light source or sources of the environment (paragraph 112: for known daylight conditions where the position of door and window blinds/shades, and other building data 612 areas known, the ESPA module 604 leverages the historical sunlight data 608 available for the geographical site to obtain initial estimates of illuminance at various locations); 
data indicative of sunset and sunrise for the environment (paragraph 112: for known daylight conditions where the position of door and window blinds/shades, and other building data 612 areas known, the ESPA module 604 leverages the historical sunlight data 608 available for the geographical site to obtain initial estimates of illuminance at various locations); and 
data indicative of the path of the sun relative to a natural light source or sources of the environment (paragraph 112: for known daylight conditions where the position of door and window blinds/shades, and other building data 612 areas known, the ESPA module 604 leverages the historical sunlight data 608 available for the geographical site to obtain initial estimates of illuminance at various locations).

Regarding dependent claim 6, Tiwari teaches using plural simulations of the interaction of the light from the light source or sources with the geometry in the environment, each having different lighting conditions and/or corresponding to different times of day or year, to predict the amount of light energy that will be available at different locations in the environment (paragraph 117: the Energy-harvesting system performance analysis provides the following potential benefits over the traditional systems: providing an integrated tool that takes into account both interior and daylight conditions to predict the performance of energy harvesting devices overtime, and provides a method to use point-in-time illuminance measurements from field to calibrate both interior and daylight simulation models and correct for errors in building information input).

Regarding dependent claim 7, Tiwari teaches using the predicted available light energy at the different locations in the environment to provide a display that provides an indication of the suitability of different locations in the environment for locating a light energy harvesting electronic device (paragraph 108: the light simulation model is then used to estimate the illuminances at any given location within the building, which knowing the average illuminance available at a location allows the energy harvesting system performance analysis (ESPA) module 604 to determine the feasibility of powering an electronic device via a photovoltaic energy harvester).

Regarding dependent claim 8, Tiwari teaches displaying a representation of the environment that is indicative of the suitability of different locations in the environment for locating a light energy harvesting electronic device (Figure 6A).

Regarding dependent claim 9, Tiwari teaches displaying the representation of the environment that is indicative of the suitability of different locations in the environment using augmented reality or virtual reality display techniques (paragraph 99: The mapping module 302 uses a mobile device 110a, 304 (e.g., mobile, tablet, glasses, etc.) equipped with at least one direction sensor 306 and at least one movement sensor 308).

Regarding dependent claim 10, Tiwari teaches wherein: the display indicating the suitability of the different locations in the environment for locating a light energy harvesting electronic device is based on one or more of 
whether the electronic device is intended to communicate with other electronic devices in the environment[:] (paragraph 116: the final mounting location for an electronic device can then be determined by combining other placement criteria based on device type, e.g. a door/window sensor would have to be placed on a door/window, and connectivity requirements, e.g., a device would need enough wireless signal strength from the panel to communicate its measurement back to the panel); 
communications requirements and/or topology of a communications network that the electronic device is to be part of (paragraph 116: the final mounting location for an electronic device can then be determined by combining other placement criteria based on device type, e.g. a door/window sensor would have to be placed on a door/window, and connectivity requirements, e.g., a device would need enough wireless signal strength from the panel to communicate its measurement back to the panel); 
the intended functionality of the electronic device (paragraph 116: the final mounting location for an electronic device can then be determined by combining other placement criteria based on device type, e.g. a door/window sensor would have to be placed on a door/window, and connectivity requirements, e.g., a device would need enough wireless signal strength from the panel to communicate its measurement back to the panel); 
the use of the environment (paragraph 117: The Energy-harvesting system performance analysis described in this disclosure provides the following potential benefits over the traditional systems: allowing an installer to verify the feasibility of achieving continuous operation for photovoltaic-cell powered electronic devices based on their mounting locations, easy to use functionality, when integrated with the mapping module also described herein, allowing use of battery-free alternatives for devices where feasible, providing a set of locations within a building that would be able to facilitate continuous operation of photovoltaic powered devices. providing an integrated tool that takes into account both interior and daylight conditions to predict the performance of energy harvesting devices overtime, provides a method to use point-in-time illuminance measurements from field to calibrate both interior and daylight simulation models and correct for errors in building information input, and eliminating the need to have accurate photometric specifications of light fixtures to predict interior lighting performance); 
environmental factors in the environment that may affect the operation of the electronic device (paragraph 116: the ESPA module 604 then uses the efficiency specifications of the photovoltaic cell to estimate the average power that can be harvested, at any given location, from the available light illuminance at the location); and 
one or more properties of the electronic device (paragraph 116: The method can include determining the type of harvester to be used at a mounting location (e.g. movable or re-locatable PV panels) given the sensing and connectivity requirements for a particular device type).

Regarding dependent claim 11, Tiwari teaches providing the display indicative of the suitability of different locations in the environment for a light energy harvesting electronic device on a display screen of a portable electronic device (Figure 6A); and 
further comprising displaying on the display of the portable electronic device instructions for setting up a light energy harvesting electronic device (paragraph 329: as the installer mounts, wires, and powers up various components, the installer uses the mobile device to capture and verify the physical mounting location in the building by using a combination of in-building location system, which locates the mobile device co-ordinates within the building, and a camera of the mobile device that captures a picture of the mounted component).

Regarding dependent claim 12, Tiwari teaches identifying and recording the location of the light energy harvesting electronic device once it has been placed in the environment (paragraph 329: as the installer mounts, wires, and powers up various components, the installer uses the mobile device to capture and verify the physical mounting location in the building by using a combination of in-building location system, which locates the mobile device co-ordinates within the building, and a camera of the mobile device that captures a picture of the mounted component).

Regarding independent claim 13, Tiwari teaches a method of installing a light energy harvesting electronic device in an environment using a portable electronic device, the method comprising: 
an application on the portable electronic device guiding a user of the portable electronic device by means of a display on the portable electronic device to take one or more images of an environment in which a light energy harvesting electronic device is to be installed using a camera of the portable electronic device (paragraph 88: the IAC tool 102 is an application which can be accessed through a mobile device or computing device to aid and guide a user through the entire three stage process; paragraph 102: the mapping module then guides the user to relocate to a more suitable location in room and capture a set of new points, those which were previously hidden), and providing the one or more images of the environment to an image analysis engine operable to analyse an image or images of an environment to generate data representative of a light source or sources and geometry in the environment (paragraph 106: the LAM (localization and measurement) module 310 measures incident light luminance (in lux) via the light sensor and by using the camera feature of the mobile device 304; paragraph 108: the system 600 calibrates a site specific light simulation model using the multidimensional building information model 602, wherein the light simulation model is then used to estimate the illuminances at any given location within the building); 
the image analysis engine analysing the image or images taken of the environment to generate data representative of a light source or sources and geometry in the environment in which the light energy harvesting electronic device is to be installed (paragraph 107: to complete and update the building information model, the user preferably captures additional environmental information from at least one more location in the room), and providing the data representative of a light source or sources and geometry in the environment to a processor operable to use physically based lighting model to simulate the interaction of light from a light source or sources with geometry in an environment (paragraph 106: the LAM module 310 measures incident light luminance (in lux) via the light sensor and by using the camera feature of the mobile device 304 (described in further detail below), wherein the LAM module 310 can also measure the reflected light luminance via a back camera at various locations seen from the capture location L1); and 
the processor operable to use a physically based lighting model using the physically based lighting model to simulate the interaction of the light from the light source or sources with the geometry in the environment based on the generated data representative of a light source or sources and geometry in the environment (paragraph 108: the system 600 calibrates a site-specific light simulation model using the multidimensional building information model 602), and providing data indicative of the simulated interaction of the light from the light source or sources with the geometry in the environment to a processor operable to predict the amount of light energy that will be available at different locations in an environment using data indicative of a simulated interaction of light from a light source or sources with geometry in an environment (paragraph 108: the light simulation model is then used to estimate the illuminances at any given location within the building, which knowing the average illuminance available at a location allows the energy harvesting system performance analysis (ESPA) module 604 to determine the feasibility of powering an electronic device via a photovoltaic energy harvester); and 
the processor operable to use the simulated interaction of light from a light source or sources with geometry in an environment using the simulated interaction of the light from the light source or sources with the geometry in the environment to predict the amount of light energy that will be available at different locations in the environment (paragraph 108: knowing the average illuminance available at a location allows the ESPA (energy harvesting system performance analysis) module 604, shown in FIG. 6B, to determine the feasibility of powering an electronic device (e.g. Door/Window Contact sensor) via a photovoltaic energy harvester), and providing to the application on the portable electronic device data for providing on the display of the portable electronic device a display indicating the suitability of locations in the environment for installing the light energy harvesting electronic device based on the predicted amount of light energy that will be available at different locations in the environment identified (Figure 6A); and 
the application on the portable electronic device providing on the display of the portable electronic device a display indicating the suitability of locations in the environment for installing the light energy harvesting electronic device based on the data for providing on the display of the portable electronic device a display indicating the suitability of locations in the environment for installing the light energy harvesting electronic device (paragraph 329: as the installer mounts, wires, and powers up various components, the installer uses the mobile device to capture and verify the physical mounting location in the building by using a combination of in-building location system, which locates the mobile device co-ordinates within the building, and a camera of the mobile device that captures a picture of the mounted component).

Regarding independent claim 14, Tiwari teaches an apparatus (Figure 7A) for identifying a location for a light energy harvesting electronic device within an environment, the apparatus comprising: at least one processor (Figure 7A: Processor 702) configured to: 
use a physically based lighting model to simulate the interaction of light from a light source or sources with geometry in an environment based on data representative of a light source or sources and geometry in the environment (paragraph 106: the LAM (localization and measurement) module 310 measures incident light luminance (in lux) via the light sensor and by using the camera feature of the mobile device 304; paragraph 108: the system 600 calibrates a site specific light simulation model using the multidimensional building information model 602, wherein the light simulation model is then used to estimate the illuminances at any given location within the building; paragraph 108: the system 600 calibrates a site-specific light simulation model using the multidimensional building information model 602); and 
to use the simulated interaction of the light from the light source or sources with the geometry in the environment to predict the amount of light energy that will be available at different locations in the environment, thereby to allow a location or locations suitable for a light energy harvesting electronic device in the environment to be identified (paragraph 107: to complete and update the building information model, the user preferably captures additional environmental information from at least one more location in the room; paragraph 108: knowing the average illuminance available at a location allows the ESPA (energy harvesting system performance analysis) module 604, shown in FIG. 6B, to determine the feasibility of powering an electronic device (e.g. Door/Window Contact sensor) via a photovoltaic energy harvester).

Regarding dependent claim 15, Tiwari teaches generate the data representative of a light source or sources and geometry in the environment by analysing one or more images of the environment (paragraph 106: the LAM (localization and measurement) module 310 measures incident light luminance (in lux) via the light sensor and by using the camera feature of the mobile device 304).

Regarding dependent claim 17, Tiwari teaches use a modified version of a computer graphics processing physically based lighting model that is used for rendering computer graphics images for display to simulate the interaction of the light from the light sources with the geometry in the environment (paragraph 108: the system 600 calibrates a site-specific light simulation model using the multidimensional building information model 602).

Regarding dependent claim 20, Tiwari teaches use the predicted available light energy at the different locations in the environment to provide a display that provides an indication of the suitability of different locations in the environment for locating a light energy harvesting electronic device (paragraph 108: the light simulation model is then used to estimate the illuminances at any given location within the building, which knowing the average illuminance available at a location allows the energy harvesting system performance analysis (ESPA) module 604 to determine the feasibility of powering an electronic device via a photovoltaic energy harvester).

Regarding dependent claim 21, Tiwari teaches display a representation of the environment that is indicative of the suitability of different locations in the environment for locating a light energy harvesting electronic device (Figure 6A).

Regarding dependent claim 25, Tiwari teaches identify and record the location of the light energy harvesting electronic device once it has been placed in the environment (paragraph 329: as the installer mounts, wires, and powers up various components, the installer uses the mobile device to capture and verify the physical mounting location in the building by using a combination of in-building location system, which locates the mobile device co-ordinates within the building, and a camera of the mobile device that captures a picture of the mounted component).

Regarding independent claim 27, Tiwari teaches a computer readable storage medium storing computer software code which when executing on a processor performs a method of identifying a location for a light energy harvesting electronic device within an environment (Claim 26), the method comprising: 
providing data representative of a light source or sources and geometry in the environment in which the light energy harvesting electronic device is to be located (paragraph 106: the LAM (localization and measurement) module 310 measures incident light luminance (in lux) via the light sensor and by using the camera feature of the mobile device 304; paragraph 108: the system 600 calibrates a site specific light simulation model using the multidimensional building information model 602, wherein the light simulation model is then used to estimate the illuminances at any given location within the building),
 using a physically based lighting model to simulate the interaction of the light from the light source or sources with the geometry in the environment based on the data representative of a light source or sources and geometry in the environment (paragraph 107: to complete and update the building information model, the user preferably captures additional environmental information from at least one more location in the room; paragraph 108: the system 600 calibrates a site-specific light simulation model using the multidimensional building information model 602), and 
using the simulated interaction of the light from the light source or sources with the geometry in the environment to predict the amount of light energy that will be available at different locations in the environment, thereby to allow a location or locations suitable for the light energy harvesting electronic device in the environment to be identified (paragraph 108: knowing the average illuminance available at a location allows the ESPA (energy harvesting system performance analysis) module 604, shown in FIG. 6B, to determine the feasibility of powering an electronic device (e.g. Door/Window Contact sensor) via a photovoltaic energy harvester).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612